February 9, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals

                          ROLAND JAMES DIXON, Appellant

NO. 14-11-01077-CR
NO. 14-11-01078-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the transcript of the records of the court below. The
records indicate that the appeals should be DISMISSED. The Court orders the appeals
DISMISSED in accordance with its opinion, that the appellant pay all costs expended in
this appeal, and that this decision be certified below for observance.